                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                     Case No. 02-80713

PAUL CHAPMAN,

                Defendant.
________________________________/

                 OPINION AND ORDER GRANTING DEFENDANT’S
                       MOTION TO REDUCE SENTENCE

      Defendant Paul Chapman was convicted by jury on February 3, 2003, of felon in

possession of a firearm, 18 U.S.C. § 922(g), possession with intent to distribute cocaine

base, 21 U.S.C. § 841(a), possession with intent to distribute heroin, 21 U.S.C. §

841(a), possession with intent to distribute cocaine, 21 U.S.C. § 841(a), and possession

with intent to distribute marijuana, 21 U.S.C. § 841(a). (ECF No. 37, PageID.141.) On

May 5, 2003, the court sentenced him to 120 months’ imprisonment for his firearm

offense, 120 months’ imprisonment for his marijuana offense, and 360 months’

imprisonment for each for his cocaine base, heroin, and cocaine offenses. (Id.,

PageID.142.) All five terms of incarceration were to be served concurrently. (Id.)

      Defendant moves to reduce his sentence pursuant to the First Step Act (“FSA”).

(ECF Nos. 85, 86.) On May 13, 2021, the government and Defendant filed a stipulation

stating that Defendant is eligible for a reduction in sentence under FSA. (ECF No. 89.)

Accordingly, the parties filed sentencing memoranda. (ECF Nos. 90, 91.) The court has

reviewed the record and does not find a hearing to be necessary. E.D. Mich. L.R.
7.1(f)(2). The court will grant Defendant’s motion and reduce his sentence to time

served.

       In August 2010, Congress passed the Fair Sentencing Act, Pub. L. No. 111-220,

124 Stat. 2372. The law “increased the threshold quantities of crack cocaine needed to

trigger the mandatory statutory penalties in the Anti-Drug Abuse Act of 1986.” United

States v. Boulding, 960 F.3d 774, 777 (6th Cir. 2020); accord United States v. Marty

Landon Smith, 959 F.3d 701, 702 (6th Cir. 2020). Specifically, “it increased the

threshold quantity of crack cocaine in 21 U.S.C. § 841(b)(1)(A)[(iii)] from 50 grams or

more to 280 grams or more” and “the threshold quantity of crack cocaine in 21 U.S.C. §

841(b)(1)(B)[(iii)] from 5 grams or more to 28 grams or more.” Boulding, 960 F.3d at

777.

       For his crime of possession with intent to distribute cocaine base, Defendant was

found to have possessed 12 grams and was sentenced under 21 U.S.C. §

841(b)(1)(B)(iii). (ECF No. 89, PageID.350.) Thus, while the amount fell above the 5-

gram quantity threshold before the Fair Sentencing Act, it fell below the new threshold

after the act of 28 grams. 21 U.S.C. § 841(b)(1)(B)(iii); Boulding, 960 F.3d at 777. (ECF

No. 89, PageID.350.)

       In December 2018, Congress passed the First Step Act, Pub. L. No. 115-391,

132 Stat. 5194. Section 404 of the act states that if a prisoner, before August 3, 2010,

violated “a Federal criminal statute . . . the statutory penalties for which were modified

by section 2 or 3 of the Fair Sentencing Act of 2010,” the prisoner could move the

sentencing court to “impose a reduced sentence as if [the reduced statutory penalties]




                                             2
were in effect at the time the covered offense was committed.” First Step Act § 404(a),

(b).

       The parties agree that Defendant qualifies for a reduction in sentence pursuant to

the First Step Act. (ECF No. 89, PageID.350.) Defendant violated a criminal statute “the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act

of 2010.” First Step Act § 404(a). As described above, the quantity threshold for

penalties imposed under 21 U.S.C. § 841(b)(1)(B)(iii) was increased under the Fair

Sentencing Act, Boulding, 960 F.3d at 777, and a § 841(b)(1)(B)(iii) penalty was

imposed for Defendant’s conviction of possession with intent to distribute cocaine base.

(ECF No. 89, PageID.350.)

       The court has the statutory authority to reduce Defendant’s sentence for

distributing cocaine base. See United States v. Curry, 606 F.3d 323, 326 (6th Cir. 2010)

(“Generally speaking, once a court has imposed a sentence, it does not have the

authority to change or modify that sentence unless such authority is expressly granted

by statute.”). Title 18 U.S.C. § 3582(c)(1)(B) allows a court to “modify an imposed term

of imprisonment to the extent otherwise expressly permitted by statute.” The Sixth

Circuit has held that “a sentence reduction under the First Step Act is a § 3582(c)

modification.” United States v. Lakento Brian Smith, 958 F.3d 494, 498 (6th Cir. 2020)

(citing United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019)).

       In addition to Defendant’s sentence of 360 months’ imprisonment for distribution

of cocaine base offense, he was also sentenced to 360 months’ imprisonment for his

distribution of heroin and cocaine offenses. (ECF No. 37, PageID.141.) Even if the

cocaine base conviction were not included in the court’s judgment, Defendant would still


                                            3
be serving the same length of time. Neither party contends that distribution of heroin

and cocaine offenses under 21 U.S.C. § 841(a) had statutory penalties “modified by

section 2 or 3 of the Fair Sentencing Act of 2010.” First Step Act § 404(a). (ECF No. 89,

PageID.350.) Therefore, the heroin and cocaine offenses are not covered by FSA. First

Step Act § 404(a).

       The court is not aware of Sixth Circuit precedent permitting a reduction in

sentence for offenses not covered by the FSA based solely on the fact that the

defendant was also sentenced for an offense covered by the FSA. In United States v.

Stuckey, the Sixth Circuit affirmed a district court’s denial of FSA resentencing where a

defendant was sentenced to life imprisonment for both conspiracy to distribute cocaine

base and for murder. Case No. 20-1565, 2021 WL 2470308 (6th Cir. Feb. 8, 2021). The

court cited the “concurrent-sentence doctrine” and noted that “[r]egardless of his

sentence for the drug-conspiracy conviction, [the defendant’s] conviction for murder . . .

required a sentence of life imprisonment.” Id. at *2. Further the court rejected the

argument that “the district court had the authority to resentence him on all counts of

conviction, including counts that do not constitute ‘covered offenses’ under the First

Step Act” at least in part because the murder conviction was statutorily mandated. Id. at

*2. Similarly, in United States v. Mitchell, the defendant pleaded guilty to both

conspiracy to distribute both powder cocaine and cocaine base, which had “the same

statutory penalty.” 832 F. App’x 387, 387 (6th Cir. 2020). The court declined to resolve

whether “hybrid or ‘multi-object’ offenses” were subject to sentence reductions under

the FSA because the record demonstrated that the defendant was sentenced solely for

the cocaine base offense. Id. at 389.


                                             4
       Nonetheless, other circuits have held that district courts may reduce sentences

for non-covered offenses when they were made in conjunction with sentences for

covered offenses. See United States v. Hudson, 967 F.3d 605, 610-11 (7th Cir. 2020)

(“[A] court is not limited under the text of the First Step Act to reducing a sentence solely

for a covered offense.”); accord United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020).

Here, the parties have stipulated that the court may reduce Defendant’s non-covered

offenses “if the court determines that a different sentence on the non-covered counts

would have been imposed had section 2 of the Fair Sentencing Act been in effect at the

original sentencing.” (ECF No. 89, PageID.350.) Given that this issue is uncontested,

the court holds that it may reduce the sentence of all of Defendant’s offenses, including

those not covered by the FSA. The standard stipulated to by the parties appropriately

limits a sentence reduction for non-covered offenses only to circumstances where the

FSA would have impacted the sentencing of the non-covered offenses. See Stuckey,

2021 WL 2470308, at *2 (affirming denial of an FSA sentence reduction where the FSA

would have had no impact on a sentence for a concurrent offense); First Step Act §

404(b) (emphasis added) (permitting the court to “impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act were in effect at the time the covered

offense was committed”).

       While the court has authority to reduce Defendant’s sentence, 18 U.S.C. §

3582(c)(1)(B), First Step Act § 404(b), it is not required to. United States v. Ware, 964

F.3d 482, 486 (6th Cir. 2020) (quoting First Step Act § 404(c)) (“[T]he First Step Act

expressly provides that ‘[n]othing in . . . section [404] shall be construed to require a

court to reduce any sentence pursuant to this section.’”). The court “must consider the


                                              5
factors outlined in 18 U.S.C. § 3553(a), including the defendant’s amended guidelines

range, and then ensure that the sentence is sufficient but not greater than necessary to

achieve the purposes of sentencing.” United States v. Flowers, 963 F.3d 492, 498 (6th

Cir. 2020); accord United States v. Allen, 956 F.3d 355, 357-58 (6th Cir. 2020).

Defendant is “not entitled to a plenary resentencing.” United States v. Foreman, 958

F.3d 506, 510 (6th Cir. 2020) (quoting Alexander, 951 F.3d at 708). However, “the

resentencing decision under the First Step Act must not only be procedurally

reasonable but substantively reasonable.” Boulding, 960 F.3d at 783.

      Title 18 U.S.C. § 3553(a) provides that “[a] court, in determining the particular

sentence to be imposed, shall consider[:]”

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect for
             the law, and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;

             (C) to protect the public from further crimes of the defendant; and

             (D) to provide the defendant with needed educational or vocational
             training, medical care, or other correctional treatment in the most
             effective manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established . . .

      (5) any pertinent policy statement . . .

      (6) the need to avoid unwarranted sentence disparities among defendants
      with similar records who have been found guilty of similar conduct; and

      (7) the need to provide restitution to any victims of the offense.

                                              6
       Defendant began serving his sentence in February 2003. (ECF No. 89,

PageID.350.) He has served 221 months, or 18 and a half years, in prison. (Id.) The

parties agree that were Defendant sentenced today, his advisory guideline range would

be 135 to 168 months. 1 (Id, PageID.351.)

       In Defendant’s sentencing memorandum, he lists numerous rehabilitation

programs he has participated in while incarcerated. He has taken advantage of at least

84 hours of rehabilitation programing, earned his GED, and completed drug-abuse

treatment. (ECF No. 90, PageID.353.)

       Nonetheless, prior to his incarceration for the instant offenses, Defendant had a

long history of criminal activity. Prior to his arrest in October 2001, Defendant was

convicted on separate occasions of attempted possession of cocaine, delivery of

cocaine, possession with intent to deliver cocaine and felony firearm, attempted

possession with intent to distribute cocaine, and possession of cocaine less than 25

grams. (ECF No. 91, PageID.367.) Despite several periods of incarceration, by 2001,

Defendant had amassed numerous firearms and controlled substances, and he was

clearly engaged in drug trafficking activities. At his residence, police discovered three



1      This guideline range is in part based on the finding that Defendant would not
qualify as a career-offender under current Sixth Circuit caselaw. See United States v.
Havis, 927 F.3d 382 (6th Cir. 2019). Presumably, this guideline range considers both
Defendant’s FSA covered and his non-covered offenses. However, as explained above
and as the parties stipulated to, the court may reduce Defendant’s non-covered
offenses only to the extent that “a different sentence on the non-covered counts would
have been imposed had section 2 of the Fair Sentencing Act been in effect at the
original sentencing.” (ECF No. 89, PageID.350.) Thus, while this change in career-
offender qualification may affect resentencing of the covered offense, the court’s
primary consideration for the non-covered offenses is whether the revised penalties for
Defendant’s cocaine base offense under the Fair Sentencing Act would have impacted
sentencing for his non-covered offenses.
                                             7
firearms, ammunition, 106 grams of cocaine, 12.5 grams of crack cocaine, 171.6 grams

of heroin, 251 grams of marijuana, narcotics paraphernalia, and around $25,000 in

cash. (Id., PageID.367.)

       In his past, Defendant was a recidivist drug trafficker. His behavior was

dangerous to both himself and others, and the court rightfully imposed a lengthy

sentence. However, Defendant is now 61 years old. (Id., PageID.369.) He has served

over 18 years in federal prison, and by all accounts he has behaved well and took

advantage of several rehabilitation programs. (Id., PageID.368-69; ECF No. 90,

PageID.353.) Although the court is concerned that prior terms of imprisonment failed to

deter Defendant from committing additional offenses, 2 the court believes that the

amount of incarceration Defendant has served adequately afforded deterrence to both

him and others, and ensured public protection. 18 U.S.C. § 3553(a)(2). The court does

not believe Defendant is likely to return to criminal activity, or specifically drug trafficking

activity. In addition, considering the nature and circumstances of Defendant’s offenses

and his history and characteristics, the court believes a reduction in sentence is

justified. 18 U.S.C. § 3553(a)(1). Furthermore, Defendant’s 221-month term of

incarceration is well above his revised guideline range of 135 to 168 months. 18 U.S.C.

§ 3553(a)(4). (ECF No. 89, PageID.350-51.) Finally, the court believes an 18-year term

of incarceration sufficiently reflects the seriousness of Defendant’s offense, promotes

respect for the law, and ensures just punishment. 18 U.S.C. § 3553(a)(2).




2     In fact, Defendant’s criminal behavior apparently escalated from mere
possession of cocaine in 1993 to drug trafficking and illegal firearm possession in 2001.
(ECF No. 91, PageID.367.)
                                               8
        Thus, the court will reduce Defendant’s sentence of possession with intent to

distribute cocaine base from 360 months to 221 months imprisonment. 18 U.S.C. §

3582(c)(1)(B); First Step Act § 404(b). In addition, the court holds that it would have

sentenced Defendant to 221 months imprisonment instead of 360 months for

possession with intent to distribute heroin and for possession with intent to distribute

cocaine had the Fair Sentencing Act been in effect at the time of Defendant’s original

sentencing. (See ECF No. 89, PageID.350.) A sentence reduction for the heroin and

cocaine distribution offenses is warranted. (Id.)

        In all, the court will reduce Defendant’s aggregate sentence to time served. The

court hopes that Defendant pursues fulfilling and productive life in free society.

Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF Nos. 85,

86) is GRANTED. Counts 1 and 5 each remain 120 months imprisonment. Counts 2, 3,

and 4 are reduced from 360 months imprisonment to 221 months imprisonment. All

counts run concurrently. Defendant’s aggregate sentence is reduced from 360 months

imprisonment to 221 months imprisonment. A separate judgment will issue.

                                                          s/Robert H. Cleland                /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: July 8, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 8, 2021, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                     /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\02-80713.CHAPMAN.MotiontoReduceSentence.RMK.docx




                                                     9
